J-A01014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SHAWN WATSON                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEYSTONE WASTE DISPOSAL, LLC,              :
    WABACH HOLDING CO., LLC, KEVIN             :
    CHOWNS, JAY BAUER, AND PAUL                :   No. 1594 EDA 2019
    BAUER                                      :
                                               :
    APPEAL OF: JAY BAUER                       :
                                               :

                   Appeal from the Order Entered May 6, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                              No(s): 2017-29130

BEFORE: NICHOLS, J., MURRAY, J., and COLINS, J.*

JUDGMENT ORDER BY NICHOLS, J.:                       FILED DECEMBER 19, 2019

        Appellant Jay Bauer appeals pro se from the order denying his motion

for leave to join additional defendants. We quash.

        Because of our disposition, we need not detail the factual history of this

case, which is familiar to the parties. On March 19, 2019, Appellant filed a

motion to join several additional defendants. Following argument, the trial

court denied Appellant’s motion on May 6, 2019. Appellant did not file an

application for a determination of finality pursuant to Pa.R.A.P. 341(c).




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A01014-20


Appellant timely filed a notice of appeal on June 5, 2019. The trial court did

not order Appellant to comply with Pa.R.A.P. 1925(b).

       On June 25, 2019, this Court issued a rule to show cause as to why this

Court should not quash the appeal because the May 6, 2019 order is not a

final order under Pa.R.A.P. 341.1              Appellant filed a response that was

unresponsive to this Court’s rule to show cause. This Court did not discharge

the rule to show cause.

       On appeal, Appellant raises two issues:

       1. Whether the trial court erred as a matter of law in denying
       Appellant’s motion for leave to join additional defendants.

       2. Whether, in a case of manifest error, the trial court’s error is so
       egregious thereby creating a gross injustice which requires that
       the matter should be resolved by this Court.

Appellant’s Brief at 8-9 (some formatting altered).

       Initially, we address whether we may exercise appellate jurisdiction. In

Massaro v. Tincher Contracting LLC, 204 A.3d 932 (Pa. Super. 2019), this

Court stated: “We may raise whether this Court has jurisdiction sua sponte.

Generally, this Court has jurisdiction of appeals from final orders of the courts

of common pleas.” Massaro, 204 A.3d at 933 (some formatting omitted).

       An appeal may be taken from: (1) a final order or an order
       certified as a final order (Pa.R.A.P. 341); (2) an interlocutory order

____________________________________________


1 In the same order, because this Court noted that Appellee had filed for
bankruptcy, we also ordered Appellee to file a notice of bankruptcy with this
Court. The docket does not reflect that Appellee responded to our order, and
this Court did not discharge its rule to show cause.


                                           -2-
J-A01014-20


      as of right (Pa.R.A.P. 311); (3) an interlocutory order by
      permission (Pa.R.A.P. 312, 1311, 42 Pa.C.S.A. § 702(b)); or (4)
      a collateral order (Pa.R.A.P. 313).

      A final order is one that disposes of all the parties and all the
      claims or is entered as a final order pursuant to the trial court’s
      determination.

In re Steele, 177 A.3d 328, 331 (Pa. Super. 2017) (citation and some

formatting omitted).

      In Techtmann v. Howie, 720 A.2d 143 (Pa. Super. 1998) (per curiam),

the appellants appealed from an order denying their petition for leave to join

an additional defendant.     Techtmann, 720 A.2d at 144.           Initially, the

Techtmann Court noted that “[o]bviously, the order in this case, denying

[Appellants’ petition] does not dispose of the claims of all the parties.” Id. at

145 (citation omitted). The Court then reasoned as follows:

         The following is a partial list of orders previously
         interpreted by the courts as appealable final orders
         under Rule 341 that are no longer appealable as of
         right unless the trial court or administrative agency makes
         an express determination that an immediate appeal would
         facilitate resolution of the entire case and expressly enters
         a final order pursuant to Rule 341(c):

                                    ****

         (6) an order dismissing a complaint to join an additional
         defendant or denying a petition to join an additional
         defendant or denying a petition for late joinder of an
         additional defendant.

      Pa.R.A.P. 341, Note (emphasis supplied).

      In the instant case, the trial court did not make an express
      determination of finality under Rule 341(c). Therefore, we find
      that the denial of a petition for leave to join an additional

                                      -3-
J-A01014-20


      defendant is unappealable. To hold otherwise would permit the
      kind of piecemeal litigation that the Supreme Court specifically
      tried to eliminate when it enacted Rule 341.

      Therefore, this matter is properly before us only if it qualifies as
      an interlocutory order appealed as of right pursuant to Rule 311,
      an interlocutory order by permission pursuant to Rule 312, or a
      collateral order pursuant to Rule 313.

Id. (emphases in original and citations and footnote omitted); accord

Pa.R.A.P. 341 & note.

      The Techtmann Court concluded that the order was not an appealable

order as of right under Rule 311. Techtmann, 720 A.2d at 146. Similarly,

the Court held that the order was not appealable under Rule 312 because the

appellants failed to file an appropriate application certifying the order for an

appeal by permission. Id. The Court also applied the collateral order doctrine

and held that the order at issue did not qualify as an appealable order because

it was procedural in nature and directly impacted the identity of the liable

party. Id.

      Turning to this case, the procedural posture of this matter is aligned

with Techtmann.      Appellant filed an appeal from an interlocutory order

denying his petition to join additional defendants.     See id. at 145.      The

appealed order is not an appealable order as of right, Appellant did not request

the appropriate certification from the trial court, and Appellant failed to

establish the order as a collateral order.    See id. at 145-46.      For these

reasons, we quash the appeal. See In re Steele, 177 A.3d at 331.

      Appeal quashed.

                                     -4-
J-A01014-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/19




                          -5-